NO. 07-07-0460-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 7, 2007

_______________________________



IN RE GERNORRIS WAYNE DIXON

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Relator, Gernorris Wayne Dixon, filed his Application for Writ of Mandamus on November 9, 2007 contending that the trial court denied him the opportunity to present evidence of allegations of prosecutorial misconduct and ineffective assistance of counsel.  Further, Dixon contends that the trial court failed to issue a finding of facts and conclusions of law in the denial of his “First Writ of Habeas Corpus.”  However, Dixon did not include in an appendix to his application a “certified or sworn copy of any order complained of, or any other document showing the matter complained of.”  
Tex. R. App. P.
 52.3(j)(A).  Therefore, it is unknown whether the trial court was aware of Dixon’s requests.  

Additionally, Dixon did not pay the filing fee required under Rule 5 of the Texas Rules of Appellate Procedure.  By letter from this Court dated November 13, 2007, we advised Dixon that the “filing fee in the amount of $125.00 did not accompany the captioned original proceeding.  Unless the filing fee is paid by Monday, November 26, 2007, this proceeding will be subject to dismissal.”  
Tex. R. App. P.
 5.  Dixon has not paid the fee as directed nor has he filed an affidavit of indigence.  
See
 
Tex. R. App. P.
 
20.1.  

Accordingly, we 
deny Dixon’s petition.  
See
 
In re Chavez
, 62 S.W.3d 225 (Tex.App.–Amarillo 2001, orig. proceeding).





Mackey K. Hancock

Justice